 


109 HR 3937 IH: To include dehydroepiandrosterone as an anabolic steroid.
U.S. House of Representatives
2005-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3937 
IN THE HOUSE OF REPRESENTATIVES 
 
September 28, 2005 
Mr. Sweeney introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To include dehydroepiandrosterone as an anabolic steroid. 
 
 
1.Inclusion of dehydroepiandrosteroneSection 102(41)(A) of the Controlled Substances Act (21 U.S.C. 802(41)(A)) is amended— 
(1)in the matter preceding clause (i), by striking corticosteroids, and dehydroepiandrosterone and inserting and corticosteroids; 
(2)by redesignating clauses (x) through (xlx) as clauses (xi) through (xlxi), respectively; and 
(3)by inserting after clause (ix) the following: 
 
(x)dehydroepiandrosterone (androst-5-en-3β-ol-17-one);. 
 
